DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
2.	Claims 8-27 are allowed.
3.	The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 8 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- the housing (10) further includes a circumferential wall (10b), a bottom wall (10a) and a rectangular tube portion (10e), the bottom wall (10a) is provided at an end on the other side in the axial direction of the circumferential wall (10b), the stator housing portion (14) has the circumferential wall (10b) and the bottom wall (10a), the rectangular tube portion (10e) has a rectangular tube shape extending upward from the circumferential wall (10b), 2Application No. 16/631,897the inverter housing portion (15) is constituted by the circumferential wall (10b) and the rectangular tube portion (10e), the rectangular tube portion (10e) has a through-hole (10f) that penetrates a wall on the one side in the axial direction among walls constituting the rectangular tube portion (10e) in the axial direction, the circumferential wall (10b) is open on the one side in the axial direction, a lower end of the through-hole (10f) is connected to an opening on the one side in the axial direction of the circumferential wall (10b), the housing opening (10A) is constituted 
Claims 9-23 are allowed due to dependence on claim 8.

    PNG
    media_image1.png
    690
    520
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    476
    592
    media_image2.png
    Greyscale

Regarding claim 24 allowability resides, at least in part, with the prior art not showing or fairly teaching the specific limitations of:
-- wherein neutral wiring bundles (134, 135) in which a plurality of neutral coil wires are bundled extend from 4the stator (30), and the neutral wiring bundles (134, 135) are fixed to an internal region of the housing opening (see fig. 4 below) -- in the combination as claimed.
Claims 25-27 are allowed due to dependence on claim 24.

    PNG
    media_image3.png
    566
    530
    media_image3.png
    Greyscale

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER A SINGH whose telephone number is (571)270-0243.  The examiner can normally be reached on M-F 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/ALEXANDER A SINGH/Examiner, Art Unit 2834    
                                                                                                                                                                                                    /QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834